To set aside an order allowing an amendment to a declaration and to strike the amended declaration from the files.
Granted October 25, 1876.
The original declaration charged the railway company as a ■common carrier, for the loss of goods shipped over its lines and’destroyed by fire while in its depot awaiting delivery to a subsequent carrier, and the amendment sought to charge the company for negligence as warehousemen.
Cause of action had become barred by the statute of limitations prior to the amendment.